USCA1 Opinion

	




       [NOT FOR PUBLICATION NOT TO BE CITED AS PRECEDENT]                 United States Court of Appeals                     For the First CircuitNo. 99-1879                        CRISANTO MENDONCA,                      Plaintiff, Appellant,                                v.              JOSEPH MEDEIROS, JAMES KILDUFF, INC.,                      Defendants, Appellees.           APPEAL FROM THE UNITED STATES DISTRICT COURT                FOR THE DISTRICT OF MASSACHUSETTS            [Hon. Patti B. Saris, U.S. District Judge]                              Before                      Selya, Circuit Judge,                   Cyr, Senior Circuit Judge,                   and Lipez, Circuit Judge.                                                                                                                                                                     Crisanto Mendonca on brief pro se.     Michelle A. Matusewicz and Law Offices of Lawrence F.McAuliffe on brief for appellees.December 23, 1999                                                                              Per Curiam.   After a thorough review of the record  and the submissions of the parties, we affirm on the ground  that the district court lacked subject matter jurisdiction.   See District of Columbia Court of Appeals v. Feldman, 460 U.S.  462, 476 (1983) ("[A] United States District Court has no  authority to review final judgments of a state court in  judicial proceedings."); Rooker v. Fidelity Trust Co., 263 U.S.  413, 415-16 (1923) (same).            Affirmed.  1st Cir. Loc. R. 27(c).